Case: 17-50630          Document: 00514370509              Page: 1      Date Filed: 03/02/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                                    United States Court of Appeals

                                          No. 17-50630
                                                                                             Fifth Circuit

                                                                                           FILED
                                        Summary Calendar                               March 2, 2018
                                                                                      Lyle W. Cayce
UNITED STATES OF AMERICA,                                                                  Clerk


                                                          Plaintiff-Appellee

v.

ALBERTO DIAZ-HERNANDEZ, also known as Juan Alberto Hernandez,

                                                          Defendant-Appellant

---------------------------------------------------------------------------------------------------------
Consolidated with 17-50634

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee

v.

ALBERTO DIAZ-HERNANDEZ, also known as Juan Alberto Diaz, also
known as Alberto Diaz, also known as Alberto Hernandez,

                                                          Defendant-Appellant


                     Appeals from the United States District Court
                           for the Western District of Texas
                                USDC No. 1:13-CR-46-1
                               USDC No. 1:17-CR-153-1
     Case: 17-50630      Document: 00514370509         Page: 2    Date Filed: 03/02/2018


                                     No. 17-50630
                                   c/w No. 17-50634

Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Alberto Diaz-
Hernandez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Diaz-Hernandez has not filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected
therein. We concur with counsel’s assessment that the appeals present no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEALS ARE DISMISSED. See 5TH CIR. R. 42.2.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2